DETAILED ACTION
Applicant's submission filed on 14 October 2020 has been entered.  No claims are currently amended; claims 1-15 are cancelled; claims 16-30 are previously presented; no claims have been added.  Claims 16-30 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see page 10, filed 14 October 2020, with respect to “Lee, Zhang, Hao, Vrcelj does not teach each identical random access sequence is the same length in time as one OFDM symbol used to transmit data” have been fully considered but they are not persuasive.  Applicant argues that Hao preambles do not have the same length in time as one of Hao’s OFDM symbols used to transmit data.   
The examiner respectfully agrees, however the office action dated 15 July 2020 does not assert that Hao’s preambles teaches the same length in time as Hao’s OFDM symbols used to transmit data so this argument is moot.
Applicant’s arguments, see page 10, filed 14 October 2020, with respect to “Lee, Zhang, Hao, Vrcelj does not teach each identical random access sequence is the same length in time as one OFDM symbol used to transmit data” have been fully considered but they are not persuasive.  Applicant argues that Vrcelj’s defined OFDM symbol period including the CP is not the same as Hao’s preamble including the CP.   
The examiner respectfully agrees, however the office action dated 15 July 2020 does not assert this point, so this argument is moot.
Applicant’s arguments, see pages 10-11, filed 14 October 2020, with respect to “Lee, Zhang, Hao, Vrcelj does not teach each identical random access sequence is the same length in time as one OFDM symbol used to transmit data” have been fully considered but they are not persuasive.  Applicant argues that even if one compares Vrcelj’s OFDM symbol to Hao’s format 4 preamble without respective CPs, where they both are 4096 samples, they are not the same length in time if the respective sampling periods are not identical.   
The examiner respectfully disagrees.  While the applicant is correct that Hao discloses as an example a specified sampling period while Vrcelj is silent on the sampling period, Hao and Vrcelj are modifying the teachings of Lee and Zhang.  Within the confines of the system defined by Lee and Zhang, a person of ordinary skill in the art would understand that a parameter such as sampling period would be set by the UE or another entity but be the same.  So even though Vrcelj may be silent about the specific length in time of one sample period, and instead choose to define the OFDM symbol in more generic terms, a person of ordinary skill in the art would understand the system suggested by Lee, Zhang, Hao, and Vrcelj would understand the meaning of sampling period as seen by the UE would not be different, but the same sampling period be applied throughout.
Applicant’s arguments, see pages 11-12, filed 14 October 2020, with respect to “Lee, Zhang, Hao, Vrcelj does not teach each identical random access sequence is the same length in time as one OFDM symbol used to transmit data” have been fully considered but they are not persuasive.  Applicant argues that Vrcelj does not inherently teach the specific Ts=1ms/30720.   

Applicant’s arguments, see pages 12-13, filed 14 October 2020, with respect to “examiner’s motivation is merely conclusory” have been fully considered but they are not persuasive.  Applicant argues that there is no rationale to combine the references.   
The examiner respectfully disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Vrcelj is characterizing the channel location as explained in [0085]-[0092] is to improve the resolution of the channel estimates 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 20 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-19, 21, 24-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0353440 A1), hereafter referred Lee, in view of Hao et al. (US 2011/0013546 A1), hereafter referred Hao, in view of Zhang et al. (US 2010/0311428 A1), hereafter referred Zhang, further in view of Vrcelj et al. (US 2006/0215539 A1), hereafter referred Vrcelj.

Regarding claim 16, Lee teaches a user terminal (UE) in a wireless communication system (Lee, Fig. 1B, [0008]; Fig. 1B is a WTRU that may be used within the communication system illustrated in Fig. 1A), the user terminal comprising:
(Lee, Fig. 1B; [0033]; WTRU include a transceiver 120);
a transmitter circuit (Lee, Fig. 1B; [0033]; WTRU include a transceiver 120) configured to transmit data in transmit sub-frames that occur at defined sub-frame intervals (Lee, [0069] and [0072]; UL Control information may be transmitted by a WTRU in a subframe, which may include two 0.5 ms timeslots) and that comprise a plurality of Orthogonal Frequency-Division Multiplexing (OFDM) symbols (Lee, [0069]; there may be either six or seven OFDM symbols per timeslot);
a control circuit configured to control the receiver circuit and the transmitter circuit (Lee, Fig. 1B, [0033] and [0035]; WTRU include a processor 118 which may be coupled to the transceiver and perform input/output processing and any functionality that enables the WTRU to operate in a wireless environment);
wherein the control circuit is also configured to create a Physical Random-Access CHannel (PRACH) preamble as an uplink transmission to a node that is arranged to receive communication from the user terminal in the OFDM symbols of the sub-frames (Lee, Fig. 2, [0069] and [0085]-[0091]; the WTRU transmits a preamble on a PRACH resource, where the unit of time for the PRACH resource may be a subframe and the eNB receives the preamble, where a subframe may include two timeslots and each time slot have 6 or 7 OFDM symbols.  The examiner interprets that the communication is in the 12 or 14 OFDM symbols of the subframe).
Lee does not expressly teach wherein control circuit is further configured to create each PRACH preamble such that it comprises a sequence of a plurality of identical random access sequences, where each random access sequence has a subframe length in time.
(Hao, Fig. 2, [0003]; a PRACH preamble consists of a CP and a Sequence).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lee to include the above recited limitations as taught by Hao in order to apply one of the preamble formats supported by the TDD mode in the LTE system (Hao, [0003]).
Lee in view of Hao does not expressly teach the sequence comprising a plurality of identical random access sequences.
However, Zhang teaches the sequence comprising a plurality of identical random access sequences (Zhang, Fig. 2, [0017]-[0022]; the preamble of the PRACH burst comprising two ZC sequences, labeled 204 and 206, where the two ZC sequences with sequence indices u1 and u2, such that u1-u2 can be zero.  The examiner contends that the sequence indices having a difference of zero indicates that they are identical).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lee in view of Hao to include the above recited limitations as taught by Zhang in order to improve detection performance (Zhang, [0007]).
While Hao teaches the sequence in preamble format 4 has a length in time equal to 4096 sample periods (Hao, Table 2 illustrates TSEQ for Preamble format 4 is 4096 * Ts), Lee in view of Hao further in view of Zhang does not expressly teach where each random access sequence has the same length in time as one of the OFDM symbols.
(Vrcelj, [0056]; the OFDM symbol is represented by 4096 samples after the window placement unit.  The examiner contends that Vrcelj teaches that the OFDM symbol in this embodiment consists of 4096 samples which would have the length in time equivalent to 4096 * Ts which is the same as the sequence length in time according to preamble format 4 taught in Hao).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lee in view of Hao further in view of Zhang to include the above recited limitations as taught by Vrcelj in order to characterize the channel location (Vrcelj, [0085]).
	
Regarding claim 24, Lee teaches a method for transmitting a Physical Random-Access Channel (PRACH) preamble from a user terminal (UE) to a node in a wireless communication system, the method comprising:
Orthogonal Frequency-Division Multiplexing (OFDM) symbols used by the UE to transmit data during sub-frames that occur at defined sub-frame intervals (Lee, [0069] and [0072]; UL Control information may be transmitted by a WTRU in a subframe, which may include two 0.5 ms timeslots) and that comprise a plurality of the OFDM symbols (Lee, [0069]; there may be either six or seven OFDM symbols per timeslot); and
(Lee, [0143]; a WTRU may transmit a PRACH preamble in one or more subframes where PRACH resources may be configured).
Lee does not expressly teach creating a PRACH preamble from a sequence of a plurality of identical random access sequences.
However, Hao teaches creating a PRACH preamble from a sequence (Hao, Fig. 2, [0003]; a PRACH preamble consists of a CP and a Sequence).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lee to include the above recited limitations as taught by Hao in order to apply one of the preamble formats supported by the TDD mode in the LTE system (Hao, [0003]).
Lee in view of Hao does not expressly teach the sequence comprising a plurality of identical random access sequences.
However, Zhang teaches the sequence comprising a plurality of identical random access sequences (Zhang, Fig. 2, [0017]-[0022]; the preamble of the PRACH burst comprising two ZC sequences, labeled 204 and 206, where the two ZC sequences with sequence indices u1 and u2, such that u1-u2 can be zero.  The examiner contends that the sequence indices having a difference of zero indicates that they are identical).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lee in view of Hao to include the above recited limitations as taught by Zhang in order to improve detection performance (Zhang, [0007]).
(Hao, Table 2 illustrates TSEQ for Preamble format 4 is 4096 * Ts), Lee in view of Hao further in view of Zhang does not expressly teach where each random access sequence has the same length in time as one OFDM symbol.
However, Vrcelj teaches where each random access sequence has the same length in time as one OFDM symbol (Vrcelj, [0056]; the OFDM symbol is represented by 4096 samples after the window placement unit.  The examiner contends that Vrcelj teaches that the OFDM symbol in this embodiment consists of 4096 samples which would have the length in time equivalent to 4096 * Ts which is the same as the sequence length in time according to preamble format 4 taught in Hao).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lee in view of Hao further in view of Zhang to include the above recited limitations as taught by Vrcelj in order to characterize the channel location (Vrcelj, [0085]).

Regarding claim 17, Lee in view of Hao in view of Zhang further in view of Vrcelj teaches the user terminal of claim 16 above.  Further, Lee teaches wherein the user terminal is configured to transmit one PRACH preamble in one sub-frame (Lee, [0085]; the WTRU transmits preamble on a PRACH resource, where the unit of time for the PRACH resource may be a subframe).

Regarding claims 18 and 25, Lee in view of Hao in view of Zhang further in view of Vrcelj teaches the user terminal of claim 16 and the method of claim 24 above.  Further, Lee teaches wherein the user terminal is configured to transmit one of two PRACH preambles, chosen from a set of possible PRACH preambles, in one sub-frame (Lee, [0098]; the WTRU may indicate a subset of the preambles that may be used by the WTRU and divide this into two groups, A and B); the two possible PRACH preambles having mutually different random access sequences (Lee, [0098]; the two groups were derived from a common pool of preambles and the first sizeOfRA-PreamblesGroupA may be in Group A and the remaining preambles in the subset may be in Group B.  The examiner contends this describes a mutually exclusive separation of the subset into the two groups).

Regarding claims 19 and 26, Lee in view of Hao in view of Zhang further in view of Vrcelj teaches the user terminal of claim 18 and the method of claim 25 above.  Further, Lee teaches wherein the user terminal is configured to transmit the chosen PRACH preamble at one of two or more possible different frequency bands (Lee, [0087]; the WTRU transmits the preamble on a PRACH resource that it selects from a specific subset of the configured PRACH resources).

Regarding claims 21 and 28, Lee in view of Hao in view of Zhang further in view of Vrcelj teaches the user terminal of claim 18 and the method of claim 25 above.  Lee in view of Hao does not expressly teach wherein each PRACH preamble further 
However, Zhang teaches wherein each PRACH preamble further comprises a cyclic prefix that precedes the sequence comprising the plurality of identical random access sequences (Zhang, Fig. 2, [0017]; PRACH burst comprises cyclic prefix 208 which is depicted as preceding the two ZC sequences 204 and 206).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lee in view of Hao to include the above recited limitations as taught by Zhang in order to improve detection performance (Zhang, [0007]).

Claims 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hao in view of Zhang further in view of Vrcelj as applied to claims 16 and 24 above, and further in view of Bertrand et al. (US 2008/0316961 A1), hereafter referred Bertrand.

Regarding claims 23 and 30, Lee in view of Hao in view of Zhang further in view of Vrcelj teaches the user terminal of claim 16 and the method of claim 24 above.  Lee in view of Hao in view of Zhang further in view of Vrcelj does not expressly teach wherein each random access sequence is defined by means of a Zadoff-Chu sequence, where the uth root Zadoff-Chu sequence is defined as
xu(n) = e-j*(πun(n+1))/NZC , 0≤n≤NZC-1,
where a length NZC of the Zadoff-Chu sequence is a prime number; 

sshort(t) = βPRACH                         
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        0
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                Z
                                                C
                                            
                                        
                                        -
                                        1
                                    
                                
                                
                            
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        0
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                Z
                                                C
                                            
                                        
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            u
                                        
                                    
                                    
                                        
                                            n
                                        
                                    
                                    
                                        
                                            
                                                
                                                    e
                                                
                                                
                                                    -
                                                    
                                                        
                                                            j
                                                            2
                                                            π
                                                            n
                                                            k
                                                        
                                                        
                                                            
                                                                
                                                                    N
                                                                
                                                                
                                                                    Z
                                                                    C
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            e
                                        
                                        
                                            -
                                            j
                                            2
                                            π
                                            
                                                
                                                    k
                                                    +
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                
                                            
                                            Δ
                                            f
                                            t
                                        
                                    
                                
                            
                        
                     ,

where 0 ≤ t < Tshort, βPRACH is an amplitude-scaling factor in order to conform to the transmit power of PRACH, k0 =                         
                            
                                
                                    n
                                
                                
                                    P
                                    R
                                    B
                                
                                
                                    R
                                    A
                                
                            
                            
                                
                                    N
                                
                                
                                    s
                                    c
                                
                                
                                    R
                                    B
                                
                            
                            -
                            
                                
                                    
                                        
                                            N
                                        
                                        
                                            R
                                            B
                                        
                                        
                                            U
                                            L
                                        
                                    
                                    
                                        
                                            N
                                        
                                        
                                            s
                                            c
                                        
                                        
                                            R
                                            B
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    , and Δf is the sub-carrier spacing, where the location in the frequency domain is controlled by a parameter                         
                            
                                
                                    n
                                
                                
                                    P
                                    R
                                    B
                                
                                
                                    R
                                    A
                                
                            
                        
                    ; a resource block size in the frequency domain, expressed as a number of subcarriers, is denoted by                         
                            
                                
                                    N
                                
                                
                                    s
                                    c
                                
                                
                                    R
                                    B
                                
                            
                        
                    , and an uplink bandwidth configuration, expressed in multiples of                         
                            
                                
                                    N
                                
                                
                                    s
                                    c
                                
                                
                                    R
                                    B
                                
                            
                        
                     , is denoted by                         
                            
                                
                                    N
                                
                                
                                    R
                                    B
                                
                                
                                    U
                                    L
                                
                            
                        
                    .
However, Bertrand teaches wherein each random access sequence is defined by means of a Zadoff-Chu sequence, where the uth root Zadoff-Chu sequence is defined as
xu(n) = e-j*(πun(n+1))/NZC , 0≤n≤NZC-1,
where a length NZC of the Zadoff-Chu sequence is a prime number (Bertrand, [0042]-[0043]; Equation for the Zadoff-Chu sequence where M is relatively prime to N); 
wherein a time-continuous random access sequence s(t) is defined by
sshort(t) = βPRACH                         
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        0
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                Z
                                                C
                                            
                                        
                                        -
                                        1
                                    
                                
                                
                            
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        0
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                Z
                                                C
                                            
                                        
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            u
                                        
                                    
                                    
                                        
                                            n
                                        
                                    
                                    
                                        
                                            
                                                
                                                    e
                                                
                                                
                                                    -
                                                    
                                                        
                                                            j
                                                            2
                                                            π
                                                            n
                                                            k
                                                        
                                                        
                                                            
                                                                
                                                                    N
                                                                
                                                                
                                                                    Z
                                                                    C
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            e
                                        
                                        
                                            -
                                            j
                                            2
                                            π
                                            
                                                
                                                    k
                                                    +
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                
                                            
                                            Δ
                                            f
                                            t
                                        
                                    
                                
                            
                        
                     ,

where 0 ≤ t < Tshort, βPRACH is an amplitude-scaling factor in order to conform to the transmit power of PRACH (Bertrand, [0056]; Equation for the time-continuous PRACH preamble signal s(t), βPRACH is an amplitude-scaling factor), k0 =                         
                            
                                
                                    n
                                
                                
                                    P
                                    R
                                    B
                                
                                
                                    R
                                    A
                                
                            
                            
                                
                                    N
                                
                                
                                    s
                                    c
                                
                                
                                    R
                                    B
                                
                            
                            -
                            
                                
                                    
                                        
                                            N
                                        
                                        
                                            R
                                            B
                                        
                                        
                                            U
                                            L
                                        
                                    
                                    
                                        
                                            N
                                        
                                        
                                            s
                                            c
                                        
                                        
                                            R
                                            B
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    , and Δf is the sub-carrier spacing, where the location in the frequency domain is controlled by a parameter                         
                            
                                
                                    n
                                
                                
                                    P
                                    R
                                    B
                                
                                
                                    R
                                    A
                                
                            
                        
                    ; a resource block size in the frequency domain, expressed as a number of subcarriers, is denoted by                         
                            
                                
                                    N
                                
                                
                                    s
                                    c
                                
                                
                                    R
                                    B
                                
                            
                        
                    , and an uplink bandwidth configuration, expressed in multiples of                         
                            
                                
                                    N
                                
                                
                                    s
                                    c
                                
                                
                                    R
                                    B
                                
                            
                        
                     , is denoted by                         
                            
                                
                                    N
                                
                                
                                    R
                                    B
                                
                                
                                    U
                                    L
                                
                            
                        
                     (Bertrand, [0056]; Equation for k0, K is the subcarrier spacing, the variable ϕ defines a fixed offset determining the frequency-domain location,                         
                            
                                
                                    N
                                
                                
                                    s
                                    c
                                
                                
                                    R
                                    B
                                
                            
                        
                     is the number of data subcarriers per resource block and                         
                            
                                
                                    N
                                
                                
                                    R
                                    B
                                
                                
                                    U
                                    L
                                
                            
                        
                     is the total number of resource blocks available for UL transmission.  The location in the frequency domain is controlled by the parameter kRA, expressed as a resource block number).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lee in view of Hao further in view of Vrcelj to include the above recited limitations as taught by Bertrand in order to achieve optimal cross-correlation property (Bertrand, [0043]).

Claims 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hao further in view of Vrcelj as applied to claims 18 and 24 above, and further in view of Dean et al. (US 8,484,274 B2), hereafter referred Dean.

Regarding claims 22 and 29, Lee in view of Hao in view of Zhang further in view of Vrcelj teaches the user terminal of claim 18 and the method of claim 24 above.  Lee in view of Hao in view of Zhang further in view of Vrcelj does not expressly teach wherein each PRACH preamble comprises a plurality of random access sequences succeeded by a final part that is part of one of the random access sequences, the final 
However, Dean teaches wherein each PRACH preamble comprises a plurality of random access sequences succeeded by a final part that is part of one of the random access sequences, the final part being inserted at the end of the PRACH preamble such that the PRACH preamble covers a whole length of a last Fast Fourier Transform window (Dean, Column 2, lines 49-65; padding the collected data signal to the optimal pad size, where the padding comprises adding a replicated copy of the collected data signal to the collected data signal.  Dean, Column 1, lines 55-67; for 1-D FFT it is commonly known that padding data up to the nearest power of two gives the optimal average run-time, which is the FFT window size).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lee in view of Hao further in view of Vrcelj to include the above recited limitations as taught by Dean in order to achieve optimal average run-time (Dean, Column 1, lines 55-67).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284.  The examiner can normally be reached on Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/R.M./Examiner, Art Unit 2416     

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416